[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Ware v. Walsh, Slip Opinion No. 2020-Ohio-769.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           SLIP OPINION NO. 2020-OHIO-769
THE STATE EX REL. WARE, APPELLANT, v. WALSH, PROS. ATTY., APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as State ex rel. Ware v. Walsh, Slip Opinion No. 2020-Ohio-769.]
Mandamus—Inmate failed to provide in affidavit listing prior civil actions
        information required by R.C. 2969.25(A)(4)—Court of appeals’ dismissal
        of petition affirmed.
   (No. 2019-0772—Submitted December 10, 2019—Decided March 5, 2020.)
        APPEAL from the Court of Appeals for Summit County, No. 29344.
                                   __________________
        Per Curiam.
        {¶ 1} In March 2019, appellant, Kimani Ware, a prison inmate, filed a
complaint for a writ of mandamus in the Ninth District Court of Appeals alleging
that Summit County Prosecuting Attorney Sherri Bevan Walsh failed to properly
respond to a public-records request. The Ninth District dismissed the complaint,
determining that Ware had not complied with R.C. 2969.25(A). Ware appealed to
this court as of right. We affirm.
                              SUPREME COURT OF OHIO




        {¶ 2} R.C. 2969.25(A) requires an inmate commencing a civil action
against a government employee in a court of appeals to file an affidavit that contains
“a description of each civil action or appeal of a civil action that the inmate has
filed in the previous five years in any state or federal court.” “[T]he statute requires
strict compliance.” State ex rel. Swanson v. Ohio Dept. of Rehab. & Corr., 156
Ohio St. 3d 408, 2019-Ohio-1271, 128 N.E.3d 193, ¶ 6. Because it is undisputed
that Ware is an inmate and that Walsh is a government employee, Ware was
required to comply with R.C. 2969.25(A).
        {¶ 3} With his complaint, Ware filed an affidavit listing six civil actions he
had filed within the previous five years.        The affidavit included information
required under R.C. 2969.25(A)(1) through (3). But the Ninth District held that
Ware did not comply with R.C. 2969.25(A)(4), which requires the inmate to
describe


        [t]he outcome of the civil action or appeal, including whether the
        court dismissed the civil action or appeal as frivolous or malicious
        under state or federal law or rule of court, whether the court made
        an award against the inmate or the inmate’s counsel of record for
        frivolous conduct under section 2323.51 of the Revised Code,
        another statute, or a rule of court, and, if the court so dismissed the
        action or appeal or made an award of that nature, the date of the final
        order affirming the dismissal or award.


Although Ware’s affidavit states that none of the listed actions was deemed by a
court to be frivolous or malicious, it does not provide any information describing
the outcome of the actions as required under R.C. 2969.25(A)(4).
        {¶ 4} “The requirements of R.C. 2969.25 are mandatory and failure to
comply with them requires dismissal of an inmate’s complaint.” State ex rel. Hall



                                           2
                               January Term, 2020




v. Mohr, 140 Ohio St. 3d 297, 2014-Ohio-3735, 17 N.E.3d 581, ¶ 4. Because Ware
did not strictly comply with the statute, the court of appeals correctly dismissed
Ware’s complaint.
                                                              Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                              _________________
       Kimani Ware, pro se.
       Sherri Bevan Walsh, Summit County Prosecuting Attorney, and Colleen
Sims, Assistant Prosecuting Attorney, for appellee.
                              _________________




                                        3